Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to because no chemical formulas and chemical equations illustrating the claimed process have been provided.   
Applicant’s arguments filed January 8, 2021 have been fully considered but they are not persuasive.  
See the objection to the disclosure below wherein guidance has been provided concerning how to correct the amendments provided.  
The instant disclosure fails to include “Cross-References to Related Applications.”  See 37 C.F.R. §1.78 and MPEP at §201.11.  Applicant is respectfully requested to include the requested information as the first paragraph of the disclosure.  
Applicant’s arguments filed January 8, 2021 have been fully considered but they are not persuasive.  
See the objection to the disclosure below wherein guidance has been provided concerning how to correct the amendments provided.  
Claims 2-6, 8, 13 and 20 have been cancelled, claims 1, 7, 9-12, 14-19, 21-24 and 27-28 have been amended, the Abstract and the disclosure have been amended, and no new claims have been added as per the amendment filed January 8, 2021.  One additional or supplemental Information Disclosure Statement (1 IDS) filed January 8, 2021has been received, annotated, and made of record.  
Claims 1, 7, 9-12, 14-19 and 21-30 remain under examination in the case.  
X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including .  
The disclosure is objected to because of the following informalities: 
Examiner notes the amendments to the abstract and to the disclosure beginning at page 9 of the instant response.  Examiner respectfully suggests that all of the Abstract and disclosure amendments need to be reintroduced as a replacement disclosure in clean and in marked-up formats, and that the amended abstract needs to be reintroduced in the standard format.  Applicant is requested to consu.t with the PTO concerning how to produce this result.  If these corrections are not made with the proper format, the application may return for re-correction later.
Appropriate correction is required.  
Claims 1-3, 5-7, 9, 11-12, 15-18, 20-22, 26, 28 and 31 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled for a few alkoxyamine reagents useful for removal of “protecting groups” according to the process of claim 1, does not reasonably provide enablement for the vast array of reagents now included in the manner of a phone listing.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows: 
A.  The breadth of the claimed subject matter:  The amendments newly entered are vastly in excess of the subject matter enabled by the specific embodiments.  
B.  The nature of the claimed subject matter:  This subject matter has been disclosed in previous sections of this analysis.
C.  The state of the prior art:  The newly provided Benner reference and its US patent equivalent appear to have anticipated the instant claimed subject matter.
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning the instant claimed process of protecting group removal in view of the Benner reference and the Hutter et al. reference.
E.  The level of predictability in the art:  In view of the prior art now of record, the instant claimed subject matter appears to be predictable.
F.  The amount of direction provided by the applicant:  The examples provided in the disclosure are too small in number of effectively enable the claimed subject matter now being claimed.
G.  The existence of working examples:  This factor has been addressed in the previous section of this analysis.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Applicant’s arguments with respect to claims 1-30 have been considered but are moot in view of the new grounds of rejection.  This new ground of rejection was necessitated by applicant’s amendments. 
Claims 1, 7, 9-12, 14-19 and 21-30 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 1 at lines 1-2, the term replacing a “protecting group” by a “blocking group” is both incomplete and confusing because the included terms “protecting group” and “blocking group” are functional terms that have not been defined by actual and complete chemical structural formulas within the claim.   Amended claims should include formulas that are included within both generic and specific illustrative process equations including the ketone-derived and/or aldehyde-derived moieties that are being transferred from the nucleotide moiety to the R2-blocking group “a hydroxylamine-derived reagent” during the process.    
Applicant’s arguments filed January 8, 2021 have been fully considered but they are not persuasive.  
Beginning at page 19 of the instant response applicant has argued that term “… defined in the specification” do not need to be defined in the claims.  Examiner respectfully disagrees and again requests definition of the noted terms in the claims, the claims being what defines the metes and bounds of the legally defensible claimed subject matter if a patent is granted.  
In claim 1 at lines 3-5, the terms “R2-block”,”molecular weight of at least 24,” and “blocking group moiety” each fails to adequately define the metes and bounds of the noted  
Applicant’s arguments filed January 8, 2021 have been fully considered but they are not persuasive.  
Applicant is respectfully requested to amend the claims to more completely define variable terms.  
In claim 1   at lines 1-2, the variable “R2” and the term “R2-block”are incompletely defined because the chemical structures intended by the term “R2” have not been included and the chemical substituent implied by the term “block” has also not been defined.   See also claims 19 and 21-24 wherein these issues reoccur.  
Applicant’s arguments filed January 8, 2021 have been fully considered but they are not persuasive.  
Examiner notes the expansion of the definitions of the noted variable, but also notes that enablement is not infinitely flexible, and respectfully requests more completely enabled and supported subject matter in the claims. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
“A person shall be entitled to a patent unless - 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or  
(a)(2) the invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the filing date of the claimed invention.”  
Claims 1, 7, 9-12, 14-19 and 21-30 are rejected under 35 U.S.C. §102 (a)(1) and/or (a)(2) as being anticipated by Benner ‘383 (PTO-892 ref. G, US 10,472,383). 
Applicant is referred to the Benner ‘383 document at columns 10-14 wherein claim 6 appears to have anticipated the instant claimed process as step (e) wherein the term “alkoxyamine” is read to include alkoxy groups beyond the single carbon methoxy group of the preferred embodiment methoxyamine.  Therefore the noted claims have been anticipated.  
Applicant’s arguments with respect to claims 1-30 have been considered but are moot in view of the new grounds of rejection.  This new ground of rejection was necessitated by applicant’s amendments. 
No claim is allowed.  
Applicant’s amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  





LECrane:lec
02/13/2021

/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600